Citation Nr: 0708212	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-20 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for lung disorder, to 
include chronic obstructive pulmonary disease (COPD) with 
chronic congestion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and son


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a March 2003 rating determination by the above Regional 
Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in January 2006.  A 
transcript is of record.

Pursuant to a January 2006 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran's respiratory symptoms in service were acute 
and transitory, and a continuing or chronic disability was 
not then present.  

2.  A lung disorder to include COPD was not manifested during 
service, and no current respiratory disorder has been 
attributed to service by competent evidence.


CONCLUSION OF LAW

A chronic lung disorder, to include COPD, with chronic 
congestion was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537 (2006).  

In letters dated in February 2003, February 2006, and 
September 2006, the RO informed the veteran of its duty to 
assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  These letters 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in a December 
2006 SSOC, he was provided with an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
questions are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  As a general matter, service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

III.  Factual Background

Service medical records (SMRs) show that in November 1954 the 
veteran was hospitalized due to substernal chest pain of two 
day's duration with fever, chills, and a productive cough.  
The diagnosis was primary atypical pneumonia.  A chest X-ray 
showed some infiltration of the right hilar region and the 
left costophrenic angle was obliterated by patchy 
infiltration.  A repeat X-ray one month later was essentially 
the same, but it was felt that accentuation of the previous 
infiltration might have been artifact and probably 
represented old pleuritis.  The veteran was discharged to 
full duty in 10 days, with a final diagnosis of acute 
bronchitis.  In March 1955, just prior to separation, he was 
hospitalized for five days with an upper respiratory 
infection.  A chest X-ray showed effusion and slant or 
thickened pleura of the left base.  The veteran underwent 
treatment, and was asymptomatic at the time of discharge.  At 
separation the examiner noted the veteran had pleural 
adhesions on the left lung due to recent pneumonitis.  

The post-service evidentiary record in this case is 
extensive, consisting of private and VA medical records which 
show that the veteran was treated for previous episodes of 
bronchitis in June 1957 and July 1964, as well as an upper 
respiratory infection in December 1965.  In December 1966, he 
was treated for various symptoms including vertigo, malaise, 
and dyspnea.  There were inspiratory and expiratory bronchial 
rales.  Fluoroscopic examination of the chest showed 
elevation of the left diaphragm.  In February 1967, the 
veteran was treated for chronic pulmonary emphysema and 
recurrent bronchitis.  

On VA examination in March 1967, the veteran reported 
treatment for pneumonia and pleurisy while in service.  His 
current complaints were of a chronic cough productive of 
mucoid sputum and shortness of breath on moderate exertion.  
On examination, the chest was symmetrical.  There was no 
increase in the anteroposterior diameter, and expansion was 
free and equal.  The percussion note was resonant and breath 
sounds were vesicular over both lungs.  There were no rales 
or wheezes heard.  A chest X-ray showed the costophrenic 
angle on the left was blunted.  Following examination, the 
diagnosis was chronic bronchitis.  The report was otherwise 
negative for any significant respiratory illness.  

A January 1981 VA discharge summary shows that at that time 
the veteran was admitted for hypertension and prostatitis.  
During that period of hospitalization he was noted to have a 
history of emphysema, which was treated with SSKI (saturated 
solution of potassium iodide).  A chest X-ray dated in 
December 1994 showed findings in the lungs consistent with 
COPD.  There was mild interstitial reaction at the left base, 
noted to probably be chronic.  A January 1999 chest X-ray 
showed old pleural thickening in the left lung base.  

The remaining records show continued evaluation and treatment 
of the veteran for complaints of persistent cough, chest 
congestion, and other symptoms consistent with COPD.  These 
records also reflect the veteran was noted to have a 35-year 
history of smoking, and had been encouraged to quit.  A chest 
X-ray in September 2003 showed slightly increased capacity of 
the lateral aspect of the left lung base, possibly 
representing pleural thickening versus. a mild peripheral 
infiltrate.  A chest X-ray in August 2004 showed 
hyperinflation of both lungs, suggestive of some degree of 
COPD.  There were blunting and adhesions involving the left 
costrophrenic angle, and one or two small adhesions involving 
the right costophrenic angle.  The lungs, otherwise, were 
clear and pulmonary vascularity was normal.  A pulmonary 
function test (PFT) in September 2004 was normal.

At his January 2006 Travel Board hearing, the veteran 
testified about the onset and severity of his lung condition.  
He testified as to the facts surrounding the development of 
his symptoms, as well as his subsequent treatment.  He also 
testified as to his current condition.  

The veteran underwent VA examination in March 2006, pursuant 
to a February 2006 Board remand, in order to determine the 
nature and extent of any current lung condition, and to 
obtain an opinion as to its etiology.  The examiner reviewed 
the veteran's claims file in its entirety, took a detailed 
history of his service and post-service symptoms, and 
reviewed chest X-ray and PFT findings.  The examiner also 
noted the veteran's long-standing history of smoking tobacco.  
The veteran complained of difficulty breathing since service, 
including dyspnea on exertion that had progressively worsened 
with age.  He also reported a history of chewing tobacco and 
using cigarettes, which he said he started during basic 
training.  He denied any history of asthma, but had been 
prescribed a Combivent inhaler, nasal spray, and potassium 
iodine as needed for congestion.  

On examination, the veteran's lungs were clear to 
auscultation bilaterally.  There was no cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension.  The 
examiner referred to the September 2004 PFT, which had shown 
no focal abnormality, noting that diffusing capacity was 
intact at 95 percent of predicted when corrected for the 
veteran's hemoglobin.  The total lung capacity was 122 
percent of predicted, and other values were otherwise within 
normal range.  Spirometry testing was also normal.  A current 
PFT revealed mild reduction in the FVC at a value of 74 
percent of predicted, which improved to 90 percent of 
predicted after bronchodilator therapy administration.  FEF 
25-75 percent value was reduced at 67 percent of predicted on 
baseline testing.  The total lung capacity was normal at 6.24 
1, 110 percent of predicted.  The diffusing capacity was also 
normal at 99 percent of predicted, when corrected for the 
veteran's hemoglobin.  There was no focal evidence of 
pulmonary disease.  The examiner explained that it was well 
described in medical literature that the FVC and FEF 25-75 
percent values were often abnormal in the setting of poor 
effort and/or obesity.  

The examiner noted that it would be speculative to report 
that the veteran's current pulmonary condition, best 
described as extrinsic restriction due to obesity, is due to 
military service or any condition identified during military 
service.  In support of this conclusionm the examiner 
referred to the veteran's separation medical examination, 
which revealed no focal finding of acute or chronic pulmonary 
disease.  The examiner then concluded that the veteran's 
current pulmonary condition was more likely than not due to 
his continued use of tobacco products, as well as his obese 
and deconditioned state.  The examiner explained that, as the 
veteran had a normal pulmonary function testing in 2004 with 
no evidence of pulmonary disease, reporting that a pulmonary 
condition was due to military service would only be 
speculation without objective medical data to support it.  
The examiner then referred to the 2006 PFT findings of mild 
focal abnormality, noting that the veteran's current 
complaints were not caused by or due to military service, as 
there was no medical objective data that supported his claim. 

During subsequent VA examination in October 2006 the examiner 
noted, after full review of the claims folder, that there 
were no abnormal respiratory findings or conditions 
associated with pulmonary restrictive disease.  Results of a 
recent PFT study revealed no evidence of ventilatory 
obstruction or restriction, however DLCO was reduced.  The 
examiner noted that the reduced isolated DLCO was most likely 
due to cigarette smoking as this finding was not present on 
prior PFT studies.  The examiner also referred to the 2006 
findings of extrinsic restriction due to obesity and 
continued tobacco use, based upon available medical records 
and diagnostic studies.  The examiner concluded that a more 
precise diagnosis could not be rendered and no further 
testing was indicated, as the three PFT studies of record 
have failed to reveal evidence or supportive data of 
residuals of an active duty pulmonary condition.  




The examiner noted the veteran's treatment for acute 
bronchitis during service, and the negative findings of acute 
or chronic pulmonary disease at separation.  The examiner 
then concluded there was no evidence of a pulmonary condition 
caused by or the result of the pleural adhesions manifested 
during service.  Rather, the veteran's current pulmonary 
condition was, more likely than not, due to continued tobacco 
use as well as his obese and deconditioned state.  

IV.  Analysis

The Board notes that, although some lung dysfunction is 
currently demonstrated, there was no indication of a chronic 
disease process during service.  See Clyburn v. West, 
12 Vet.App. 296, 301 (1999).  Furthermore, that a condition 
or injury occurred in service alone is not enough; there must 
be a current disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In 
this case, the SMRs reveal the veteran was seen for various 
acute respiratory problems that resolved with treatment, and 
they were not present at the time of his medical examination 
for separation from service.  As a result, these records do 
not affirmatively establish that a chronic lung disorder had 
its onset during military service.  

Nor is there any competent opinion to indicate that the 
veteran had continuing symptomatology as a result of those 
in-service episodes.  While the Board does not dispute that 
the veteran may experience symptoms of extrinsic restriction, 
there is no clinical confirmation that he suffers from an 
actual respiratory disorder.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (service connection may not be 
granted for mere symptoms unaccompanied by a diagnosed 
disability).  Although post-service medical records show 
treatment for various respiratory disorders, variously 
diagnosed as pulmonary emphysema, pneumonia, bronchitis, and 
possible COPD, they only describe his then-current disabling 
symptoms, and do not show that they are etiologically related 
to his period of active service.




In 2006, the veteran was referred for VA examinations for the 
specific purpose of obtaining an opinion as to whether or not 
his current lung disorder could be related to service.  Both 
reports provide opinions, consistent with the veteran's 
medical history and uncontroverted by any other medical 
evidence of record, that there is no reasonable likelihood 
that the veteran's current lung symptomatology is related to 
service.  In rendering their opinions, the physicians took 
into consideration the veteran's medical history, his 
previous medical evaluations, and the history of acute 
respiratory illnesses during service.  

The only other evidence submitted in support of the veteran's 
claim is his testimony.  While the Board has no reason to 
doubt his credibility, the veteran is not competent to enter 
conclusions, which require medical opinions as to causation 
or, as in this case, the onset of a disease.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In sum, he has simply not presented 
the required evidence that a chronic lung disorder had its 
onset during service.  While there is evidence of isolated 
treatment in service and some evidence of current respiratory 
symptomatology, the preponderance of the evidence weighs 
against a conclusion of a medical nexus.  Thus, the competent 
evidence in this case does not provide a basis for favorable 
action on the veteran's claim.  

As to the medical opinion of a relationship between the 
veteran's currently diagnosed extrinsic restrictive lung 
symptomatology and his history of smoking, the veteran has 
not alleged, and the evidence does not otherwise suggest, 
that his chronic smoking is somehow attributable to military 
service.  In any event, legislation has been enacted which 
effectively prohibits service connection of death or 
disability on the basis that such resulted from disease or 
injury attributable to the use of tobacco products during a 
veteran's period of active service.  See 38 U.S.C.A. § 1103 
(West 2002).  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).




ORDER

Service connection for lung disorder, to include COPD with 
chronic congestion, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


